DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed in the amendment filed 2/5/2021 have been fully considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being un-patentable over US Publication US 2018/0020460 to Hedayat et al. (Herein after Hedayatl) in view of U.S. Pre-Grant Publication US 2018/0076992 A1 to Nabetani et al. (hereinafter Nabetani) in view of U.S. Pre-Grant Publication US 2018/0077735 A1 to Ahn et al. (hereinafter Ahn) in view of U.S. Pre-Grant Publication US 2018/0242355 to Lou et al. (hereinafter Lou)


  	As to claims 1, 6, 11 and 16, Hedayat discloses an information indication method, wherein the method comprises:
 	sending, by the access point, a data frame to the at least one station, wherein the data frame is a non-aggregated frame or an aggregated frame obtained by aggregating N MAC frames, N is a positive integer greater than 1 (Hedayat; Fig.4;  Fig.5BA:570; [0099] shows and discloses of sending a frame that includes plurality of MPDU. [0012] discloses aggregated frame. Fig.4 shows number of MPDU included in the AMPDU are greater than 1);
 	sending, by the access point, trigger information to the at least one station, wherein the trigger information is used to instruct the at least one station to reply with the acknowledgement frame on a shared resource unit (Hedayat; [0044]; [0127] discloses a an AP sending a trigger frame in order to get block acknowledgement from the STA) ; and
 	receiving, by the access point, the acknowledgement frame fed back by the at least one station on the shared resource unit (Hedayat; [0044]; [0127] discloses a an AP sending a trigger frame in order to get block acknowledgement from the STA. [0127] also discloses multiple response including block acknowledgement are shared in the allocated resource).
 	Hedayyat discloses of sending a plurality of MAC frames in a data frame. Hedayat fails to disclose of sending a particular number of MAC frame in a data frame. However, Nabetani discloses 

 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention because both of the reference discloses of aggregating plurality of MAC frame wherein Nabetani discloses of aggregating a particular number of MAC frame. One would be motivated to combine the teachings in order to use the limited resources in an effective way.  
 	Hedayat-Nabetani discloses of sending acknowledgement, but fails to disclose of negotiating a manner of sending the acknowledgement. However, Ahn discloses
 	negotiating, by an access point, with at least one station to determine a manner in which each of the at least one station replies with an acknowledgement frame, by using a multiple user request-to-send (MU-RTS) frame and a simultaneous clear-to-send CTS frame (Ahn; [0085]-[0086]  discloses a network apparatus sending MU-RTS frame and receiving acknowledgement frame by CTS frame)  
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention because both of the reference discloses of sending acknowledgement. One would be motivated to combine the teachings in order to use the limited resources in an effective way by using simultaneous CTS frames of the plurality of STAs. 
 	Hedayat-Nabetani-Ahn discloses of sending acknowledgement, but fails to disclose of common area includes an ACK indication field. However, Lou discloses

 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention because both of the reference discloses of sending acknowledgement. One would be motivated to combine the teachings in order to make a decision based on information indicated in a field and thus provide a QoS. 

As to claims 2 and 12, the rejection of claim 1 as listed above is incorporated herein. In addition Hedayat- Nabetani-Ahn-Lou discloses wherein;
the trigger information comprises at least one per station field, and each per station field correspondingly indicates one station or one group of stations (Hedayat; [0044]; [0127]; Fig.4; [0099]) ; and
each per station field comprises at least one of the following : a special station association identifier, a special modulation and coding scheme, and a special spatial stream allocation (Hedayat; [0053] discloses a identifier uniquely identifies the bandwidth. Here Hedayat is applied for the last alternative).  

As to claims 3 and 13, the rejection of claim 2 as listed above is incorporated herein. In addition Hedayat- Nabetani-Ahn-Lou discloses wherein
each per station field further comprises resource unit allocation, and the resource unit allocation is used to indicate a location of the shared resource unit on which the at least one station feeds back the acknowledgement frame (Hedayat; [0127]).

As to claims 4 and 14, the rejection of claim 1 as listed above is incorporated herein. In addition Hedayat- Nabetani-Ahn-Lou discloses wherein

the trigger information is further used to instruct the at least one station to send the acknowledgement frame in a code division manner, the code division manner comprises multiplying, by a different preset orthogonal sequence, information sent by each station, and the preset orthogonal sequence comprises a Zadoff-Chu sequence, a pseudonoise PN  sequence, or a Walsh code (Hedayat; [0127]; [0115]-[0118]).

As to claims 5 and 15, the rejection of claim 1 as listed above is incorporated herein. In addition Hedayat- Nabetani-Ahn-Lou discloses wherein;
the acknowledgement bitmap is used to indicate whether the access point correctly receives, in a previous uplink multi-user transmission, data sent by the at least one station (Hedayat; [0127]; [0115]-[0118]).  

As to claims 7 and 17, the rejection of claim 6 as listed above is incorporated herein. In addition Hedayat- Nabetani-Ahn-Lou discloses wherein the sending, by the station, the acknowledgement frame on the shared resource unit according to an instruction of the trigger information comprises:
if the data frame is a non-aggregated frame, sending, by the station, the acknowledgement frame on the shared resource unit by using a preset bit (Hedayat; [0127]; [0115]-[0118]).

As to claims 8 and 18, the rejection of claim 6 as listed above is incorporated herein. In addition Hedayat- Nabetani-Ahn-Lou discloses wherein the sending, by the station, the acknowledgement frame on the shared resource unit according to llanllthe instruction of the trigger information comprises:
sending, by the station, the acknowledgement frame on the shared resource unit in a code division manner according to the indication of the trigger information, wherein the code division manner comprises multiplying, by a preset orthogonal sequence, information sent by the station, and the preset orthogonal sequence comprises a Zadoff-Chu sequence, a pseudonoise £PN] sequence, or a Walsh code (Hedayat; [0127]; [0115]-[0118]).

As to claims 9 and 19, the rejection of claim 6 as listed above is incorporated herein. In addition Hedayat- Nabetani-Ahn-Lou discloses wherein the acknowledgement frame comprises an acknowledgement bitmap (Hedayat; [0127]; [0115]-[0118]); and


As to claims 10 and 20, the rejection of claim 9 as listed above is incorporated herein. In addition Hedayat- Nabetani-Ahn-Lou discloses wherein
the trigger information comprises the at least one per station field, each per station field correspondingly indicates one station or one group of stations, and each per station field is used to indicate existence of the acknowledgement bitmap (Hedayat; [0044]; [0127]; Fig.4; [0099]); and
each per station field comprises at least one of the following: a special station association identifier, a special modulation and coding scheme, and a_special spatial stream allocation (Hedayat; [0053] discloses a identifier uniquely identifies the bandwidth. Here Hedayat is applied for the last alternative). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478